DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	In response to applicant’s amendment received on 5/13/22, all requested changes to the claims have been entered.  Claims 1-21 were previously and are currently pending.

Response to Arguments
Applicant's arguments filed 5/13/22 have been fully considered but they are not persuasive.
The applicant argues that the prior art of Lim (US2008/0193016) does not teach or fairly suggest the limitation of “wherein each of the plurality of previously identified events is an identifiable pattern of features within media content items”.
The Examiner disagrees and the rejection is maintained.  Lim discloses that previously identified visual keywords, corresponding to previously identified events, refer to classifiers that represent a meaningful classification associated with one or more group of visual features learned beforehand and are consistent spatial-temporal patterns that tend to recur in video, see paragraph 42.

Terminal Disclaimer
The terminal disclaimer filed on 5/13/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,867,212 has been reviewed and is accepted.  The terminal disclaimer has been recorded and pending double patenting rejections are herein withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2008/0193016 to Lim et al. (“Lim”).

As to claim 1, Lim discloses a computer-implemented method comprising:
receiving, using a hardware processor, a media content item (Fig. 1, elements 100, 102, Fig. 3 and paragraph 40, wherein a video/media content item is received and divided into smaller segments of frames); 
extracting, using the hardware processor, a plurality of features associated with one or more frames of the media content item (Fig. 1, element 106 and paragraphs 41, wherein a plurality of features are extracted from the frame segments of the received video/media content items, (e.g. motion vectors));
determining, using the hardware processor, whether a feature of the plurality of features matches a previously identified event of a plurality of previously identified events, wherein each of the plurality of previously identified events is an identifiable pattern of features within media content items (Fig. 1, element 110 and paragraphs 40-42, 55, 70-72, wherein at least one portion of the visual features (e.g. motion vectors) extracted from video/frame segments of a video is applied to a predetermined/learned highlight classifiers, represented by visual keywords, via comparison/matching with the features (e.g. motion vectors) of previously predetermined/learned visual keywords/events that correspond to identifiable spatial-temporal patterns of meaningful actions such as an attack scene near the penalty area in a soccer video (i.e. a sports highlight).  Additionally, see paragraphs 70-72, wherein classifiers output a likelihood score “G” that represents a degree to which a previously identified event associated with video content indicates a highlight); 
in response to determining that the feature matches the previously identified event, determining, using the hardware processor, whether the media content item contains a highlight (Fig. 1, elements 110, 116 and paragraph 42, 44 and 52, wherein the visual keywords/classifiers correspond to a plurality of previously identified events such as a plurality of different types of highlights in, for example, soccer or baseball videos and the comparison/matching is used to verify whether the video segment contains one of these sports highlights); and 
in response to determining that the media content item contains the highlight, designating, using the hardware processor, the media content item as containing the highlight (Fig. 1, element 118, paragraphs 45 and 63).

As to claim 2, Lim discloses the method of claim 1, further comprising:
identifying a searchable keyword for the media content item in response to determining that the media content item contains the highlight (paragraphs 42, 57-60 and 62, wherein visual keywords correspond to the claimed searchable keyword); and 
updating a tag associated with the media content item with the searchable keyword (paragraphs 45 and 62, wherein the segment is then labeled with the searchable visual keywords).

As to claim 3, Lim discloses the method of claim 1, further comprising:
identifying a searchable keyword for the media content item in response to determining that the portion of the media content item contains the highlight (paragraphs 42, 57-60 and 62, wherein visual keywords correspond to the claimed searchable keyword); and
placing the media content item in a category for highlights based on the searchable keyword (paragraphs 45 and 62, wherein the segment is then labeled with the searchable visual keywords thereby placing the videos in categories).

As to claim 4, Lim discloses the method of claim 1, further comprising classifying the media content item using a plurality of highlight classifiers to generate a classification result, wherein the media content item is determined to contain the highlight based on the classification result (paragraphs 42, 57-60 and 62, wherein models correspond to highlight classifiers generating classification results).

As to claim 5, Lim discloses the method of claim 1, further comprising generating an event vector for each event detected in the portion of the media item (paragraph 70, wherein 13-dimensions feature vector generated for each video segment correspond to event vectors).

As to claim 6, Lim discloses the method of claim 1, further comprising associating statistics recorded in-time with the media content item (paragraphs 45 and 70, wherein the number of frames in a segment are associated with the video segment corresponding to statistics recorded in-time).

As to claim 7, Lim discloses the method of claim 1, wherein the plurality of features extracted from the portion of the media content item include visual low-level frame-based features (paragraph 41).

	Regarding claims 8-14, please refer to the rejections of claims 1-7, respectively, above.  Lim further discloses a processor configured to carry out the processes disclosed in claims 1-7, see figure 6 and paragraphs 76-81.

Regarding claims 15-21, please refer to the rejections of claims 1-7, respectively, above.  Lim further discloses a non-transitory computer readable memory/medium and processor executing instructions stored in the memory to carry out the processes disclosed in claims 1-7, see figure 6 and paragraphs 76-81.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/Primary Examiner, Art Unit 2665